                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

JAMAR M. AVENT,

              Plaintiff,

vs.                                                         Case No. 3:19-cv-436-J-34JBT

DIVERSIFIED CONSULTANTS, INC.,

           Defendants.
_____________________________________/

                                         ORDER


       THIS CAUSE is before the Court sua sponte. Plaintiff initiated the instant action

on April 17, 2019, by filing a three-count Complaint. See Doc. 1 (Complaint). Upon

review, the Court finds that the Complaint constitutes an impermissible “shotgun

pleading.” A shotgun complaint contains “multiple counts where each count adopts the

allegations of all preceding counts, causing each successive count to carry all that came

before and the last count to be a combination of the entire complaint.” See Weiland v.

Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321 & n.11 (11th Cir. 2015) (collecting

cases). As a result, “most of the counts . . . contain irrelevant factual allegations and legal

conclusions.” Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d

1293, 1295 (11th Cir. 2002). Consequently, in ruling on the sufficiency of a claim, the

Court is faced with the onerous task of sifting out irrelevancies in order to decide for itself

which facts are relevant to a particular cause of action asserted. See id. Here, Count II

of the Complaint “restates and realleges paragraphs 1 – 37 as though fully set forth


                                              1
herein,” which includes all of the allegations set forth in Count I. See Complaint at 7.

Count III of the Complaint does the same, thereby including all of the allegations set forth

in Count I and II. See Complaint at 10.

       In the Eleventh Circuit, shotgun pleadings of this sort are “altogether

unacceptable.” Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997); see also

Cook v. Randolph County, 573 F.3d 1143, 1151 (11th Cir. 2009) (“We have had much to

say about shotgun pleadings, none of which is favorable.”) (collecting cases). Indeed,

the Eleventh Circuit has engaged in a “thirty-year salvo of criticism aimed at shotgun

pleadings, and there is no ceasefire in sight.” See Weiland, 792 F.3d at 1321 & n.9

(collecting cases). As the Court in Cramer recognized, “[s]hotgun pleadings, whether filed

by plaintiff or defendant, exact an intolerable toll on the trial court’s docket, lead to

unnecessary and unchanneled discovery, and impose unwarranted expense on the

litigants, the court and the court’s parajudicial personnel and resources.” Cramer, 117

F.3d at 1263. When faced with the burden of deciphering a shotgun pleading, it is the

trial court’s obligation to strike the pleading on its own initiative, and force the plaintiff to

replead to the extent possible under Rule 11, Federal Rules of Civil Procedure. See id.

(admonishing district court for not striking shotgun complaint on its own initiative); see

also Weiland, 792 F.3d at 1321 n.10 (“[W]e have also advised that when a defendant fails

to [move for a more definite statement], the district court ought to take the initiative to

dismiss or strike the shotgun pleading and give the plaintiff an opportunity to replead.”).

       Accordingly, it is hereby

       ORDERED:


                                               2
      1.     The Complaint (Doc. 1) is STRICKEN.

      2.     Plaintiff shall file an amended complaint consistent with the directives of

             this Order on or before May 7, 2019. Failure to do so may result in a

             dismissal of this action.

      3.     Defendant shall respond to the amended complaint in accordance with the

             requirements of Rule 15 of the Federal Rules of Civil Procedure.




      DONE AND ORDERED at Jacksonville, Florida on April 22, 2019.




lc26
Copies to:

Counsel of Record
Pro Se Parties




                                            3
